Citation Nr: 1409485	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-03 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected left knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected left knee disorder.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of service connection for a right knee disorder, a low back disorder, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The most probative evidence of record shows that the Veteran has not been diagnosed with a left ankle disability at any time during the pendency of the appeal.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by military service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in June 2009 and August 2009 letters. 

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records (STRs), VA outpatient treatment records, private treatment records, lay statements, and records from the Social Security Administration.  Additionally, VA provided an examination addressing the Veteran's left ankle claim.  The Board finds that the December 2009 examination was adequate as it was based on a review of the Veteran's claims file, a thorough history provided by the Veteran, and a physical examination conducted by the VA examiner.

As discussed above, the Board considered and complied with the VCAA provisions regarding the duties to notify and to assist.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Consideration of the issues on the merits is appropriate at this time.

Analysis

The Veteran and his representative contend that the Veteran has a current left ankle disability due to his service-connected left knee disability. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus, or link, between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where the disability is proximately due to or the result of an already service-connected disability.  38 C.F.R. § 3.310. Compensation is payable when the service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

There was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The changes require that a baseline level of disability be established, prior to aggravation of the nonservice-connected disability by the service-connected disability, before aggravation can be conceded.  As the Veteran filed his claim in 2008, the current version of 38 C.F.R. § 3.310 is for application.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998). 

As noted, a threshold requirement in all service connection claims is that there be a current disability.  For the reasons explained below, the Board finds that the record does not show that the Veteran has a current left ankle disability.

The Veteran was afforded a VA joints examination in December 2009.  In the accompanying January 2010 examination report, the examiner noted that the Veteran's ankles revealed pain and fatigue, left greater than the right.  The examiner's diagnosis for the left ankle was "Left ankle, normal examination."  In other words, the left ankle was found normal on examination so no diagnosis of a left ankle disability was made.  Accordingly, this examination report shows that the Veteran does not have a current left ankle disability.  There is no competent medical evidence of record which contradicts the December 2009 VA examiner's finding of no current left ankle disability.  Accordingly, the Board finds that the competent medical evidence of record weighs against a finding of a current left ankle disability.  Without a current disability, a claim of entitlement to service connection must fail.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Service connection for a left ankle disability is denied.


REMAND

The Veteran has claimed service connection for a right knee disability and a low back disability, to include as secondary to his service-connected left knee disability.  The Veteran was afforded a VA examination in December 2009, and the accompanying January 2010 examination report shows diagnoses of "Right knee, normal exam by x-ray and physical examination" and chronic lumbosacral strain.  

With respect to the lumbar spine disability, the Board finds the January 2010 VA examination report to be inadequate because the examiner did not opine on whether or not the lumbosacral strain is related to service.  Additionally, subsequently, in October 2010, radiographic imaging revealed transitional lumbosacral vertebral segment which has the appearance of left-sided sacralization.  Therefore, in light of the diagnosis of chronic lumbosacral strain and the subsequent radiographic evidence of possible lumbosacral disability, the Board finds that a VA examination is warranted to diagnose any current disability of the lumbar spine and to determine if any current lumbosacral disability is related to the Veteran's military service or his service-connected left knee disability.

With respect to the right knee claim, although the December 2009 VA examiner apparently found no current right knee disability, a subsequent VA radiology report from October 2010 reveals the finding of minor degenerative changes of the patella and intercondylar eminences of the right knee.  Therefore, there is evidence of potential disability of the right knee that was not considered by the December 2009 VA examiner.  Accordingly, the Board finds a new VA examination is warranted to diagnose any current right knee disability and determine if any disability diagnosed is related to the Veteran's military service or his service-connected left knee disability.  See generally McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Regarding the Veteran's hypertension claim, the Veteran has claimed that his hypertension is related to his service-connected PTSD.  The Veteran was afforded a VA examination in December 2009, but the accompanying January 2010 examination report does not comment on whether or not the hypertension is a result of or aggravated by the Veteran's PTSD.  Therefore, this examination is inadequate, and given the current diagnosis of hypertension, the Board finds the low threshold has been met for providing a VA examination to address whether or not the hypertension has been caused or aggravated by the PTSD.  See generally McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, the claims file, shows that the Veteran has been receiving ongoing VA treatment for his right knee, low back, and hypertension.  Accordingly, on remand, the RO should obtain any updated VA treatment records for the Veteran relevant to his right knee, low back, and hypertension that have not already been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file, physically or electronically, any of the Veteran's VA treatment records for his right knee, low back, and hypertension that have not already been associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.   

2.  After allowing for appropriate time for response to the requests above, schedule the Veteran for a VA examination for the Veteran's right knee, low back, and hypertension.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Indicate whether or not the Veteran has a diagnosed right knee disability or a low back disability.  In addressing this question, the examiner should consider the results of the October 2010 VA radiology report.

b. If a current right knee disability or low back disability is found, then the examiner should provide an opinion as to whether the right knee disability or low back disability at least as likely as not (50% probability or greater) is related to the Veteran's military service.  The examiner should explain the medical basis for the conclusions reached.

c. If not found to be directly related to service, the examiner should opine as to whether the right knee disability or low back disability is caused by the service-connected left knee disability.  The examiner should explain the medical basis for the conclusions reached.

d. If not caused by the service-connected left knee disability, then the examiner should opine as to whether the right knee disability or low back disability has been permanently worsened beyond normal progression (aggravated) by the service-connected left knee disability.  If the examiner finds that the Veteran's right knee disability or low back disability 
is aggravated by his service-connected left knee disability, the examiner must establish the baseline level of disability of the right knee or low back prior to aggravation by the left knee disability.  The examiner should explain the medical basis for the conclusions reached.

e. The examiner should opine as to whether the Veteran's current hypertension is caused or permanently worsened beyond normal progression (aggravated) by the service-connected PTSD.  If the examiner finds that the Veteran's hypertension is aggravated by his service-connected PTSD, the examiner must establish the baseline level of severity of the hypertension prior to aggravation by PTSD.  The examiner should explain the medical basis for the conclusions reached.

The claims file, to include any relevant records in the Veteran's electronic claims file in Virtual VA, must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must explain the medical basis for the conclusions reached.

3.  Then, readjudicate the appeal.  If the claim is denied, then issue a supplemental statement of the case to the Veteran and his representative, if any, and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


